Citation Nr: 0115641	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for psychiatric 
disability, currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim for 
an increased rating for psychotic depressive reaction, then 
evaluated as 30 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

Although the veteran requested a hearing before an RO hearing 
officer, the claims file reflects that she failed to report 
for the hearing and she has not indicated a desire for 
another hearing.  

In May 1998, the Board remanded the case for further 
development.  The RO has completed all requested development 
to the extent possible.  Since that time, in an August 1999 
rating decision, the RO recharacterized the service-connected 
psychiatric disability from psychotic depressive reaction to 
major depression with psychotic features (psychiatric 
disability) and increased the evaluation of this condition to 
50 percent, effective November 7, 1996.  Because the increase 
in the evaluation of the veteran's psychiatric disability 
does not represent the maximum rating available for this 
condition, the veteran's claim for increased evaluation 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993); see also Norris v. West, 12 Vet. App. 413, 420 
(1999).  In light of the foregoing, the Board has identified 
the issue as indicated on the title page.



FINDINGS OF FACT

1.  The Board finds that the evidence obtained with regard to 
the above claim is adequate for adjudication and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist.

2.  Resolving all reasonable doubt in the veteran's favor, 
the disability is currently manifested by such symptoms as 
screaming and yelling at people, paranoia, inadequate 
judgment and insight, time disorientation, lack of friends 
and an isolated lifestyle, resulting in total occupational 
and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for major 
depression with psychotic features are met during the entire 
appeal period.  38 U.S.C.A. § 1155, 5107 (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A March 1977 RO rating decision notes that the veteran's 
mental condition prompted her discharge from active service.  
The RO established service connection for psychotic 
depressive reaction and assigned a 50 percent disability 
rating under Diagnostic Code 9207, effective September 5, 
1977, and a noncompensable rating effective March 5, 1978.  
In a January 1995 rating decision, the RO assigned a 30 
percent disability rating, effective September 27, 1993.

On November 7, 1996, the veteran underwent a routine VA 
mental disorders examination.  During the examination, the 
veteran reported her in-service and post-service history and 
indicated that her psychiatric symptoms had been chronic 
since her period of active duty.  She indicated that over the 
recent ten-year period, she had worked a variety of jobs.  
The examiner noted that Rocky Hill VA Center treatment 
reports had given diagnoses of learning disability, attention 
deficit disorder, and bipolar disorder.  During the 
interview, she exhibited a full range of affect, she was 
alert, fully oriented, lucid, and cogent.   Her mood was 
angry, defensive, and pessimistic.  Her thought content was 
frequently paranoid, but not psychotic.  She denied having 
suicidal or homicidal ideation as well other forms of 
hallucination.  Her judgment appeared to be intact, but her 
insight was poor.  She was competent to handle her own care.  
The examiner felt she had depressive disorder or depressive 
reaction with psychotic features along with borderline 
personality disorder.  The examiner declined to offer an 
assessment of the severity of the veteran's psychiatric 
disability.

In a November 1996 rating decision, the RO denied entitlement 
to an increased rating and the following month, the veteran 
submitted a Notice of Disagreement (NOD) in which she 
reported that she was currently psychiatrically hospitalized 
by VA at West Haven.  The RO obtained the hospital report, 
which reflects that she was admitted that month for 
delusional and paranoid thoughts.  She felt that the Rocky 
Hill VA Center was run by the mob and that they expelled her 
because she knew too much.  She felt that she had to drop out 
of school when they took her bedroom dresser.  The report 
notes that her medication was increased and her symptoms 
abated.  The West Haven staff negotiated her readmission to 
Rocky Hill.  Axis I diagnosis of major depressive disorder 
with mood incongruent psychotic features was given.  She 
alert and oriented times three but her mood was described as 
"on and off."  Her affect exhibited full range.  Her 
thought processes were goal-directed.  Her thought contents 
contained positive paranoid delusions but no auditory or 
visual hallucinations or suicidal or homicidal ideation.  She 
was noted to have paranoid delusions and exhibit signs of 
increasing depression; with regard to the latter clinical 
observation, the report reflects that the veteran suffered 
from a decreased concentration, decreased memory, sleep 
disturbances and an inability to perform tasks.  Her 
discharge medications included risperidone, fluoxetine, 
Dextroamphetamine, Lorazepam, Cimetidine, Metoclopramide, 
Estrogen, and Albuterol (for shortness of breath).  The 
examiner recommended that she also return for further 
counseling and cautioned that if she failed to do so she 
might return to an isolated lifestyle, which he indicated she 
had at admission.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned (versus 40 at admission).  

In January 1997, the RO continued a 30 percent disability 
rating under Diagnostic Code 9207.  

As noted in the introduction, when this matter was before the 
Board in May 1998, it was remanded.  In doing so, the Board 
instructed the RO to obtain pertinent, outstanding records 
and an explanation of the GAF score and a social survey, if 
necessary.

In July 1998, the veteran reported that she had been forced 
out of Rocky Hill in December 1996, and apparently had not 
been readmitted.  She reported that she was housebound for 
fear of people and that she was expelled from Rocky Hill 
because she could not leave her room.  

The veteran underwent VA mental disorders examination in 
September 1998.  The examiner noted the recent medical 
history and the November 1996 VA examination report.  During 
the examination, the veteran reported that she felt sexually 
harassed at Rocky Hill.  She reported that she had been fired 
from her job for insubordination because she refused to train 
her replacement.  She reported that she did not want to take 
any psychotropic medication; however, she reported taking one 
"nip" of alcohol prior to the interview and the examiner 
felt that she was intoxicated.  She reported not being able 
to trust people, was paranoid, had "racing thoughts," and 
"talking fast."  She reported having no tolerance of others 
and indicated that she yelled and screamed at them.  

The examiner described the veteran as well groomed and 
cooperative.  Her speech was spontaneous and fast at times.  
He characterized her mood as dysphoric and agitated at times, 
with a labile affect.  As the veteran talked of her problems, 
she was angry and loud and screamed a few times to release 
tension but she did not threaten the evaluator or anyone 
else.  She denied having auditory or visual hallucinations.  
She did exhibit paranoia and she was circumstantial and 
tangential when talking about Rocky Hill.  She denied 
suicidal or homicidal ideation; however, she acknowledged 
having considered them in the past.  

The examiner reported that the veteran's insight and judgment 
were inadequate.  She was alert and oriented but she did not 
know the day of the week.  Her memory and concentration were 
intact but her abstractions were fair.  The Axis I diagnoses 
were major depression with psychotic features; and, rule out 
bipolar disorder or personality disorder.  The examiner 
assigned a GAF score of 50.  The examiner noted that the 
veteran was not very compliant with her treatment and noted 
that if she could be engaged in treatment and get some 
vocational rehabilitation she "might" be able to function 
in the community.   

The veteran underwent a VA social and industrial survey in 
August 1999.  The report reflects her work history.  She had 
been fired from Rocky Hill VA Center where she both lived and 
worked as a telephone operator.  She was fired because she 
refused to train her replacement.  She objected that the 
replacement was not a veteran.  She then worked at a local 
nursing home in Rocky Hill but contracted Hepatitis C from 
contaminants at that job and left.  She then attended 
Community College, working toward a nursing degree but left 
after experiencing a breakdown after ejection from Rocky Hill 
VA domiciliary care in 1997.  She reported that she had been 
unable to find work since then, although she had applied at 
various places.  She reportedly lived with her daughter and 
the daughter's boyfriend.  She expressed interest in her 
hobbies, but not in getting any more VA therapy because, 
"They just try to control you."  She reported that she was 
currently receiving Social Security Administration (SSA) 
disability benefits, her VA service-connected disability, and 
food stamps.   The survey further notes that psychiatric 
hospitalization had interrupted her employment in 1997.  
Frequent job changes and lack of friends or social support 
network suggested interpersonal difficulties.  Her interests 
and hobbies were solitary in nature and she could do them at 
home.  The report concludes that the veteran's potential for 
future work remained undeterminable because her service-
connected condition was untreated.  In addition, it was felt 
that her alcohol use might aggravate her depression.  

In an August 1999 rating decision, the RO assigned a 50 
percent rating for major depression with psychotic features 
effective from November 7, 1996.  The RO recoded the 
disability under Diagnostic Code 9434.

II.  Legal Analysis

Although it appears that no attempt has been made to obtain 
the veteran's SSA records, the Board may proceed with 
adjudication in this case because the evidence otherwise 
favors the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2000), major 
depressive disorder will be evaluated in accordance with the 
General Rating Formula for Mental Disorders.  Under that 
formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2000).

The veteran's major depression with psychotic features is 
currently manifested by such symptoms as screaming and 
yelling at people, paranoia, inadequate judgment and insight, 
time disorientation, and lack of friends.  In addition, the 
medical evidence indicates that the veteran is unable to 
obtain and retain employment.  As such, the Board finds that 
the disability picture most closely approximates the criteria 
for a 100 percent schedular rating.  

In reaching this conclusion, the Board notes that a recent VA 
social and industrial survey has essentially concluded that 
the veteran's potential for working could not be determined.  
Moreover, the recently assigned GAF score of 50; the Board 
notes that according to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, (DSM-IV) denotes that 
the veteran might not be able to make friends or keep a job.  
Further, the Board observes that the veteran was unable to 
identify the current day during her September 1998 VA 
examination.  The Board finds this to be evidence of 
disorientation to time, which is a symptom warranting a 100 
percent rating.  Moreover, her screaming and yelling reflect 
that she suffers from evidence of grossly inappropriate 
behavior or gross impairment in communication, again 
consistent with the criteria required for a total schedular 
evaluation.  Her examiner has reported paranoia and 
"inadequate" judgment and insight.  In addition, the 
examiner who prepared the December 1996 VA hospitalization 
report opined that her GAF score at admission was 40 and 70 
at discharge, explaining that if the veteran did not take her 
prescribed medications and seek regular outpatient treatment 
counseling, she would return to her pre-hospitalization 
condition; apparently due to her psychiatric symptomatology, 
the record shows that she has declined regular treatment.  In 
this regard, the Board notes that according to DSM-IV a GAF 
score of 40 reflects major psychiatric impairment, including 
an inability to work.  Further, September 1998 VA psychiatric 
examination estimated that her GAF score was 50; is 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  In light of the foregoing, 
the Board finds that a total schedular evaluation is 
warranted.


ORDER

A 100 percent evaluation for major depression is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

